Case 7:19-mj-01251 Document 1 Filed on 05/30/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) — Criminal Complaint ' ‘ : : United States neo Court
United States District Court MAY 8 2019
SOUTHERN DISTRICT OF

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA.
V. CRIMINAL COMPLAINT

Juan Carlos Sabailo-Flores

Case Number: M-19- 125 1 iw

IAE YOB: 1981 1
Nicaragua
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 29, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense) ,

being then and there an alien who had previously been deported from the United States to Nicaragua in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title ___8 _ United States Code, Section(s) 1326 (Felony) —

I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Juan Carlos Saballo-Flores was encountered by Border Patrol Agents near Roma, Texas on May 29, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 29, 2019, near Roma, Texas, Record checks revealed the Defendant was formally
Deported/Excluded from the United States on August 14, 2013 through Atlanta, Georgia. Prior to Deportation/Exclusion the

Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On February 3, 2011, the defendant was convicted of 8 USC 1326, Illegal Re-entry of a Deported Alien and
sentenced to forty (40) months confinement and twenty-four (24) months supervised release term.

 

Continued on the aittiched sheet and mh a part of this complaint:

Ape coved bo > Rout Ger,

 

 

Sworn to before me and subscribed in my presence;

May 30, 2019 3 ‘S> fo Cipriano Shears Border Patrol Agent

Peter E. Ormsby , U.S. Magistrate Judge te X "

Name and Title of Judicial Officer * . Signature of Judicial Officer

“$i§nature of Complainant

   
  
